 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   SERGIO PENA ACEVEDO,             )   Case No. EDCV 17-0461-PSG (JPR)
                                      )
12                      Petitioner,   )
                                      )   ORDER ACCEPTING FINDINGS AND
13              v.                    )   RECOMMENDATIONS OF U.S.
                                      )   MAGISTRATE JUDGE
14   SEC’Y OF CORR.,                  )
                                      )
15                      Respondent.   )
                                      )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Petition, records on file, and Report and Recommendation of U.S.
19   Magistrate Judge.    No objections to the Report and Recommendation
20   have been filed.    The Court accepts the findings and
21   recommendations of the Magistrate Judge.
22        IT THEREFORE IS ORDERED that the Petition be dismissed with
23   prejudice and Judgment be entered dismissing this action.
24
25   DATED: May 6, 2019                       ______________________________
                                              __
                                              _ ___
                                                 _ ___
                                                     _________________________
                                              PHILIP
                                              PH
                                              P HI
                                                 ILLIP S. GUTIERREZ
26                                            U.S.
                                              U.S. DISTRICT JUDGE
27
28
